Title: From George Washington to Joseph Reed, 15 September 1782
From: Washington, George
To: Reed, Joseph


                  
                     Dear Sir,
                     Verplanks point 15th Sepr 1782.
                  
                  The appeal contained in your letter of the 11th instant, is equally unexpected & surprising.
                  Not knowing the particular changes which are alledged against you, it is impossible for me to make a specific reply.  I can therefore only say in general terms, that the Employments you sustained in the year 1776—and in that period of the year, when we experienced our greater distress, are a proof that you was not suspected by me of Infidelity or want of Integrity—for had the least suspicion of the kind reached my mind—either from observation or report, I should most assuredly have marked you out as a fit object of resentment.
                  While on our Retreat thro’ Jersey, I remember your being sent from Newark, to the assembly of New Jersey then sitting, to rouse and annimate them to spirited measures for our support—and at the same time General Mifflin was sent to Pensylvania for the same purpose.  This Employ was certainly a mark of my confidence in you at that time.
                  Your conduct, so far as it came to my immediate notice during the short period we lay on the West bank of the Delaware, appeared sollicitous for the public good.  and your conduct at Princeton evidenced a spirit & zeal, which to me appeared laudable & becoming a man well affected to the cause we were engaged in.
                  It is rather a disagreeable circumstance, to have private and confidential Letters, hastily written as all mine of that class are, upon a supposition that they would remain between the Parties only, produced as Evidence in a matter of public discussion—but conscious that my public & private sentiments, are at all times alike; I shall not with hold those letters, should you think them absolutely necessary to your Justification.
                  If I have in my possession any such letter as you particularly allude to, it is not at present with me—Being in the Field, perfectly light, I have divested myself of all Papers—public & private—but such, of late date, as I thought I might have occasion, in my present situation, to refer to—The others remain at a considerable distance from me.  I am—Dr Sir Your most Obedt & most Hble Servt
                  
                     Go: Washington
                  
               